Citation Nr: 1607295	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the July 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned a rating of 10 percent from April 2008 to January 2011.  The RO assigned an evaluation of 100 percent from January 2011 to April 2011 due to hospitalization, and an evaluation for 10 percent from April 2011.  In the March 2013 rating decision, the RO assigned a temporary 100 percent rating due to hospitalization from November 2011 until January 2012.  The RO assigned a rating of 10 percent as of January 2012 for the Veteran's PTSD.
 
The Veteran's Notice of Disagreement with the July 2011 decision was received at the RO in September 2011.  The RO issued a Statement of the Case (SOC) in March 2014.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in May 2014.  

During the pendency of the appeal, the RO issued a rating decision in March 2013 which awarded another temporary total disability rating for the service-connected PTSD from November to December 2011, and then continued the 10 percent rating following termination of the temporary total rating.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Consequently, the issue of an increased rating for PTSD remains in appellate status.  

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected PTSD, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a July 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating effective from April 2008.  It appears that the assignment of the initial 10 percent rating was based on the Veteran's statements, his service treatment records and service personnel records, a June 2011 VA examination, and treatment records through March 2011.  

The Veteran's condition appears to have deteriorated after the June 2011 VA examination, and in November 2011 he was hospitalized for over a month.  The RO granted the Veteran a temporary 100 percent rating during this hospitalization, but continued his 10 percent rating in January 2012.  The Veteran disagreed in December 2013 with the assignment of a 10 percent rating.  Subsequent treatment records show that the Veteran has participated in group therapy sessions for his PTSD and continued his treatment for PTSD.  Given the Veteran's hospitalization for PTSD following the November 2011 examination, the Board is of the opinion that a new examination would be probative in ascertaining the current severity of his PTSD.  The VA duty to assist includes the conduct of VA examination where the record does not adequately reveal the current state of the claimant's disability. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 (1991).  

Further, there is a discrepancy between the results of the Veteran's mental status examinations and his Global Assessment of Functioning (GAF) scores.  For instance, during a visit to his providers in August 2012, the Veteran was oriented to person, place, and time, he was estimated to be in the average intellectual functioning range, he was composed and appropriate with a reported good mood, his speech was normal, he did not appear to be experiencing hallucinations, he had no suicidal or homicidal ideations, and he was not considered to be a danger to himself or others.  In contrast, the Veteran's GAF score was 48-50, which indicates serious symptoms or any serous impairment in social, occupational, or school functioning.  The Veteran's representative pointed to these GAF scores as support for a higher rating, but the results of the Veteran's mental status examinations appear to conflict with this assessment.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from March 2014 onwards.  

2.   With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.   After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature of the Veteran's PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms; 

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD; and

(c) explain the apparently inconsistencies in the Veteran's GAF scores contained in the treatment records 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.   After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for the service connected PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






